United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1454
                                   ___________

Jeffery D. Williams,                    *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
William Soupene; John Ault; Jerome      * Northern District of Iowa.
Manternach, Sued as J. Manternarch;     *
Welch, Mr.; Iowa Department of          *      [UNPUBLISHED]
Corrections, Central Office Grievance *
Coordinator,                            *
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: December 6, 2000
                              Filed: December 27, 2000
                                  ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Jeffery Williams, a former Iowa inmate, appeals the district court’s1 order
dismissing his 42 U.S.C. § 1983 complaint with prejudice for failure to comply with a
court order. Having carefully reviewed the record, we conclude that the district court


      1
        THE HONORABLE MARK W. BENNETT, Chief Judge, United States
District Court for the Northern District of Iowa.
did not abuse its discretion by dismissing under Fed. R. Civ. P. 41(b) when Williams
failed to file an amended complaint as directed. See Edgington v. Missouri Dep’t of
Corr., 52 F.3d 777, 779 (8th Cir. 1995) (standard of review). Williams’s counsel--who
was appointed in May 1999--advised the court in October 1999 that he had written
Williams but had been unsuccessful in contacting him. Later, after the court ordered
Williams to file an amended and substituted complaint by December 1, his appointed
counsel notified the court that Williams had failed to appear for two scheduled
appointments, and the court reluctantly granted an extension to January 3, 2000, stating
no further continuances would be granted. No further communication was received by
the court from Williams or his counsel before the complaint was dismissed on January
6. See Hunt v. City of Minneapolis, Minn., 203 F.3d 524, 527 (8th Cir. 2000) (Rule
41(b) dismissal with prejudice is extreme sanction that should be used only in cases of
willful disobedience of court order).

       Although Williams now contends that he had no transportation to his appointed
counsel’s office 175 miles away, and that his appointed counsel had a conflict of
interest, he did not raise these issues to the district court when or after his counsel was
appointed. In any event, “[a] pro se litigant has no statutory or constitutional right to
have counsel appointed in a civil case.” See Stevens v. Redwing, 146 F.3d 538, 546
(8th Cir. 1998).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-